In the Supreme Court of Georgia



                               Decided: June 21, 2021


                S21A0267. HOOD v. THE STATE.


     LAGRUA, Justice.

     Appellant Jamie Donnell Hood appeals his 2015 convictions on

a total of 36 counts charging him with murder, aggravated assault,

kidnapping, carjacking, and other offenses. The charges arose from

the December 2010 shooting death of Kenneth Omari Wray and a

series of crimes in March 2011 that resulted in the death of Athens-

Clarke County Police Officer Elmer Christian. With regard to his

convictions for the Wray murder, Appellant contends that (1) the

State violated Brady v. Maryland, 373 U. S. 83 (83 SCt 1194, 10

LE2d 215) (1963), by failing to disclose material impeachment

evidence with regard to a key State’s witness; (2) the trial court

erred by failing to give a jury instruction on the necessity of

corroborating a confession; and (3) the cumulative harm of these two
errors requires reversal.       With regard to his convictions for the

murder of Officer Christian, Appellant contends that the trial court

erred by (1) failing to instruct the jury on the defense of delusional

compulsion and (2) admitting testimony from a responding officer

about images of Officer Christian’s family he saw on the on-board

laptop computer in Officer Christian’s patrol car. We discern no

reversible error, so we affirm. 1


      1 Appellant was indicted by a Clarke County grand jury in June 2011,
and was subsequently re-indicted in March 2014, on a total of 70 counts, which
included malice murder (2 counts); felony murder (4 counts); attempted
murder (1 count); aggravated assault upon a peace officer (3 counts);
aggravated assault (15 counts); armed robbery (2 counts); kidnapping with
bodily injury (1 count); kidnapping (11 counts); false imprisonment (10 counts);
hijacking a motor vehicle (2 counts); burglary (1 count); possession of a firearm
by a convicted felon (2 counts); possession of a firearm by a convicted felon
during the commission of a crime (15 counts); and possession of a knife during
the commission of a crime (1 count). The State filed a notice of intent to seek
the death penalty for the murders of Wray and Christian.
       Approximately 15 months before trial, Appellant sought leave to
represent himself. Following a hearing in accordance with Faretta v.
California, 422 U.S. 806 (95 SCt 2525, 45 LE2d 562) (1975), the trial court
granted Appellant’s motion, and Appellant represented himself at trial, with
attorneys from the Capital Defender’s Office acting as standby counsel.
Appellant’s jury trial commenced in June 2015. After nearly a month, at the
conclusion of the guilt-innocence phase, the jury found Appellant guilty on 36
of the 70 counts, including all counts associated with the shootings of Wray
and Christian. These counts included, as to Wray, malice murder, two counts
of felony murder, one count of aggravated assault with a deadly weapon, one
count of firearm possession by a convicted felon, and one count of firearm
possession during the commission of a crime; as to Christian, the counts

                                       2
      The evidence at trial 2 showed that Appellant was involved in

the drug trade and had been supplying an associate, Kenyatta

Campbell, with marijuana from a third party in Atlanta. At some



included malice murder, two counts of felony murder, one count of aggravated
assault upon a peace officer with a deadly weapon, one count of firearm
possession by a convicted felon, and one count of firearm possession during the
commission of a crime. In the penalty phase, the jury declined to impose a
death sentence and recommended sentences of life in prison without the
possibility of parole for the murder of Christian and life with parole for the
murder of Wray. On July 24, 2015, the trial court sentenced Appellant in
accordance with the jury’s recommendations and, with regard to the remaining
offenses, Appellant was sentenced to three additional consecutive terms of life
without parole plus 300 consecutive years in prison.
      On August 12, 2015, after the appointment of appellate counsel,
Appellant filed a timely motion for new trial, which was amended in September
2019 and January 2020. A hearing on the motion was held on January 29,
2020. Shortly thereafter, Appellant filed a Motion to Reopen the evidence,
seeking to supplement the record with new evidence in support of his Brady
claim. On April 29, 2020, the trial court entered an order granting in part the
Motion to Reopen the evidence, permitting the admission of certain documents
into the record, and denying the motion for new trial. On May 22, 2020,
Appellant filed a notice of appeal, and the case was docketed to the term of this
Court beginning in December 2020. Appellant initially requested oral
argument but later withdrew that request, and the appeal was thereafter
submitted for a decision on the briefs.
      2 Because Appellant does not challenge the sufficiency of the evidence to

support his convictions, and because this case involves an assessment of the
harm of alleged trial court error, we present the evidence as jurors reasonably
would have viewed it, rather than in the light most favorable to the verdicts.
See Davenport v. State, 309 Ga. 385, 399 (846 SE2d 83) (2020) (announcing
that this Court will no longer routinely consider sufficiency sua sponte in non-
death penalty cases); Hampton v. State, 308 Ga. 797, 802 (2) (843 SE2d 542)
(2020) (“In determining whether an error was harmless, we review the record
de novo and weigh the evidence as we would expect reasonable jurors to have
done so.” (Citation and punctuation omitted.)).
                                       3
point before the crimes, Campbell began bypassing Appellant by

purchasing directly from the source, angering Appellant.

     On the evening of December 28, 2010, Wray, an associate of

Campbell, was shot outside the Athens home Wray shared with his

mother, Ruby Jordan. Jordan testified that on the night of the

shooting, she was dozing in her bedroom when she heard a knock or

slam on the door and then another loud noise and her son calling for

her. She then heard what sounded like firecrackers. Jordan peeked

out the door and saw someone run from her driveway and, believing

it was Wray, returned to her bedroom. A few minutes later, a friend

of Wray came to the door, looking for Wray, and then saw him lying

in the driveway.

     The friend, Billy Howington, testified that he had arranged to

buy marijuana from Wray on the night of December 28. Shortly

before arriving at Wray’s home, he texted Wray that he was

approaching. When Howington arrived, he parked his car in front

of the house and waited for Wray to come out. Wray did not appear

and did not return Howington’s texts or calls. Finally, Howington

                                 4
went to the door, and as he was talking to Jordan he realized Wray

was lying in the driveway.

     A neighbor of Jordan, Mike Barnett, came outside after

hearing a loud noise from the direction of Jordan’s home and saw

Wray’s body in the driveway. As he was dialing 911, Barnett was

approached by a police officer patrolling nearby, and emergency

responders were dispatched. Wray had sustained multiple gunshot

wounds, including one through his neck, and died after being

transported to the hospital.

     At the scene, investigators recovered six .40-caliber shell

casings. Interviews with Howington and another neighbor indicated

that the shooter was a black male. Appellant was not identified as

a suspect at the time.

     Some three months later, on March 22, 2011, Judon Brooks, an

associate of Wray and Campbell, went to Appellant’s home to inspect

some marijuana. Brooks testified that, shortly after he arrived,

Appellant and three masked men with firearms surrounded him,

and one of the men began tying him up with zip ties. Appellant

                                5
demanded that Brooks tell him Campbell’s whereabouts. When

Brooks replied that he did not know, Appellant brandished a knife

and threatened to kill him. The men put duct tape over Brooks’

mouth, covered his face, and put him in the trunk of Appellant’s car.

Appellant drove away with Brooks in the trunk. After managing to

break his hands free, Brooks opened the trunk latch and escaped

when the car came to a stop.      An acquaintance of Brooks who

happened to be driving in the same vicinity saw him in the street

seeking help and summoned him to his car. Brooks called 911, and

a “be on the lookout” notice (BOLO) was issued for Appellant.

     In the meantime, Appellant had abandoned his car and called

his brother, Matthew Hood, to pick him up. Athens-Clarke County

Police Officer Tony Howard testified that he was patrolling the area

in response to the BOLO.      He recognized Matthew driving and

flagged him down. When Matthew stopped, Officer Howard saw a

man he recognized as Appellant exit Matthew’s car and run towards

the driver’s side of Officer Howard’s patrol car. Officer Howard

grabbed Appellant through his open window, but Appellant broke

                                 6
free, then turned and shot Officer Howard in the face and the back.

The responding EMT testified that when he arrived on the scene,

Officer Howard’s gun was still in the holster on his belt.

     Appellant    continued   running    and   came    upon   Officer

Christian’s patrol car. Two witnesses saw Appellant run past the

car and shoot twice through the driver’s side window.         Officer

Christian, who at the time was talking on his phone, was struck by

both bullets. By the time emergency responders arrived, Officer

Christian was deceased.

     Continuing to run, Appellant approached a stopped car, in

which Deborah Lumpkin was sitting.          Lumpkin testified that

Appellant, who was armed with a gun, got in the passenger seat and

told her that he was running from the police and needed her to drive.

She complied.     After a short time, Appellant, whom Lumpkin

described as calm and focused, instructed her to stop and get out.

Appellant drove off and later abandoned the car, continuing his

escape on foot.

     The manhunt for Appellant proceeded into the following day

                                  7
and night. At approximately 1:00 a.m. on March 24, Appellant went

to the home of Darius Lanier, a longtime acquaintance, who supplied

Appellant with food and clothing.     Lanier testified that, during

Appellant’s time at his home, Appellant admitted to shooting the

two police officers. Appellant also told Lanier that he had killed

Wray because Wray would not tell him where he could find

Campbell. Appellant left at around 4:00 a.m. Later that morning,

Lanier reported Appellant’s visit to his probation officer, who

contacted the police.

     After leaving Lanier’s home, Appellant found his way to the

Athens subdivision of Creekstone, where he gained entry into the

home of Chayandre Bess and Mandrell Hull, also acquaintances of

Appellant. Bess’s 13-year-old cousin, who was living with Bess and

Hull at the time, testified that, as she prepared to leave for school

on the morning of March 24, Appellant approached her outside the

home, brandished a gun, and ordered her to let him inside. Bess,

Hull, and others in the home testified that Appellant forced them

into a single room, then barricaded them in the home and held them

                                 8
hostage until the following evening, when he surrendered to the

police. 3

      During his time in the Creekstone home, Appellant made

several incriminating statements about the murder of Wray,

kidnapping of Brooks, and shootings of Officers Howard and

Christian. These witnesses testified that Appellant said he had shot

Wray when Wray would not tell him where Campbell lived and that

Appellant described specifically how Wray had called for his mother

before being killed. 4 Appellant also told these witnesses that he had


      3 Appellant’s conduct in gaining entry to the home and in remaining
there until his surrender was the subject of numerous counts in the indictment
(31 in total) charging Appellant with burglary, kidnapping, false
imprisonment, and aggravated assault. Several of the purported hostages
were acquaintances of Appellant and knew Brooks, Campbell, and Wray.
There was testimony that some of these purported hostages were permitted to
leave the home for specific purposes, under threat of harm to the others if they
went to the police or did not return, and that some of them had arrived at the
home after Appellant. There was also testimony that Appellant slept for some
period of time while in the home and that Appellant snorted cocaine and
smoked marijuana with some of the purported hostages during the episode.
Appellant testified that he was allowed in the home without any coercion and
that he asked the home’s occupants to help him surrender to the police so they
could claim the $50,000 in reward money being offered for his capture.
Appellant was ultimately acquitted on all of the counts related to his conduct
at the Creekstone home.
      4 In cross-examining several of the Creekstone witnesses, Appellant

attempted to establish that they were motivated to implicate him in the

                                       9
kidnapped Brooks for the same reason and had intended to kill him

as well. Appellant also said that, while he was sorry for killing

Officer Christian, he was glad he had shot Officer Howard, with

whom he had a history of ill will. In reference to the gun he used to

shoot Officers Howard and Christian, Appellant remarked, “[I]f you

think this one’s pretty, you should have see[n] the one I killed Omari

[Wray] with.” Many of Appellant’s statements about the crimes

were surreptitiously recorded by one of the Creekstone witnesses,

Quintin Riden, and the recordings were played for the jury at trial.5

      Also while at the home, Appellant had phone conversations




unsolved Wray murder by the desire to avoid possible prosecution for
harboring a fugitive or to avert suspicions that some of them may have assisted
Appellant in the abduction of Brooks. In his cross-examination of one of these
witnesses, Appellant elicited that the witness had not told the police in her
interview immediately after Appellant’s surrender that he had admitted to the
Wray murder, and he asked whether she felt “any type retaliation that [she]
might be put in jail for harboring a fugitive.” She responded that she had not,
but she admitted that investigators “may have” asked about their participation
in the Brooks kidnapping.
      5 In his cross-examination of Riden, Appellant repeatedly asked Riden

whether, after telling investigators about these recordings, he had initially
refused to hand over his cell phone to investigators, to which Riden replied that
he did not remember. Riden also admitted on cross-examination that
investigators asked him whether he had participated in the Brooks
kidnapping.
                                       10
with both Brooks and Campbell. Brooks testified that Appellant told

him, “B**ch, you better be lucky you got away. . . . I was going to kill

your b**ch a** just like I did your boy”; Brooks believed Appellant’s

statement was a reference to Wray’s murder.             In Appellant’s

conversation with Campbell, which Riden overheard and testified

about, Appellant told Campbell that the reason he killed Wray was

“because yo’ b**ch a** was hiding out. You got [Wray] killed because

I couldn’t find you.”

     Shortly after his surrender on March 25, Appellant was

interviewed by investigators and admitted that he had shot Officers

Howard and Christian.       He wrote a letter of apology to Officer

Christian’s family, telling them that “I just seen [Christian] at the

wrong time in the wrong situation.”          The video recording of

Appellant’s interview was played for the jury, and the letter was

read aloud at trial.

     The State also offered audio recordings of two police interviews

with Lanier, both of which were played for the jury. In the first

interview, conducted on March 24, 2011, Lanier told the detective

                                  11
that Appellant admitted he had shot two police officers and hijacked

a woman’s car and said he wanted to kill Campbell before he turned

himself in. Lanier also told the detective that Appellant said he had

killed Wray.   In the second interview, conducted in April 2011,

Lanier again stated that Appellant admitted to killing the officers

and to killing Wray; that Appellant said he had gotten rid of the gun

with which he had killed Wray; and that he had killed Wray because

Wray would not reveal Campbell’s whereabouts.

     The State also offered testimony from a GBI firearms examiner

that a .40-caliber shell casing, found in a search of Appellant’s car,

was fired from the same gun as that used to shoot Wray. Additional

testimony established that Wray had been shot seven times, but that

only six shell casings were recovered from the scene. The firearms

examiner also testified that the gun used to kill Wray was not the

same gun used in the police shootings.

     Appellant testified in his own defense. He maintained that he

was not involved in Wray’s murder and told the jury that the shell

casing found in his car was the vestige of an armed robbery of which

                                 12
he had been a victim, in which the assailant’s gun had discharged in

his car during their struggle. Appellant also claimed that the Brooks

kidnapping incident was actually initiated by Brooks, when Brooks

showed up at his house with two men, threatening to kill him.

Appellant claimed it was only in response that he and his associates

tied Brooks up and drove away with him. Appellant testified further

that, when he was fleeing after the Brooks kidnapping and

encountered Officers Howard and Christian, he heard the voice of

his deceased brother – who had been killed by a police officer –

telling him, “Don’t let them do you like they done me.” Appellant

testified that he continued running “out of fear. I’m running trying

to get away. I’m running not to kill. I’m running to get away from

them. They fixing to kill me, man.”

     1. In his first enumeration of error, Appellant contends that

the State violated his due process rights by failing to disclose

material impeachment evidence relating to Riden, the witness from

the Creekstone home who recorded Appellant’s statements. See

Brady, 373 U. S. at 87 (“[T]he suppression by the prosecution of

                                 13
evidence favorable to an accused upon request violates due process

where the evidence is material either to guilt or to punishment[.]”);

see also Giglio v. United States, 405 U. S. 150, 153 (92 SCt 763, 31

LE2d 104) (1972) (impeachment evidence affecting reliability of

witness testimony falls within the Brady rule). Appellant claims

that this violation requires the reversal of his convictions related to

Wray’s murder.

      Riden testified at trial about having been summoned to the

Creekstone home on March 24 by his friend, Hull, “to make a drug

transaction.” According to Riden, he and his young son arrived at

the home to find Appellant, whom he knew through his sister and

cousin, holding Hull, Bess, and others hostage; Riden and his son

thus became hostages as well. Riden testified about statements

Appellant made regarding the shootings of the officers, the murder

of Wray, and the kidnapping of Brooks. Specifically, Riden testified

that Appellant said he was sorry he had killed Officer Christian;

that he wished he had killed Officer Howard instead; and that “the

reason he did all this [was] because Judon [Brooks] and Ken

                                  14
Campbell . . . . went behind his back and started dealing with

somebody that he was dealing with on the drug level.” With regard

to Wray’s murder, Riden testified that Appellant said he went to

Wray’s mother’s house and

     ran up on Omari [Wray] and tell him, “Tell me where Ken
     at.” Omari refused to tell him where Ken was . . . so he
     said he shot him. Omari started screaming, making
     noises, and he shot him again. He said he seen Omari’s
     mama coming out to the door, and he didn’t want to shoot
     the old lady, but if she did, he would have shot her, too.
     And then he just fled.

Riden   also   testified   about   overhearing   Appellant’s   phone

conversation with Campbell, in which Appellant told Campbell he

was the reason Wray had been killed. Riden then testified about

using his cell phone to secretly record Appellant making admissions

about killing Wray.    After authenticating the recordings, Riden

testified as they were played for the jury, providing context and

clarifying portions of the recordings that were difficult to

understand.

     At the beginning of Riden’s direct testimony, the prosecutor

elicited that Riden was at the time under indictment on federal

                                   15
charges.     Riden testified that he had pled guilty to cocaine

distribution, was awaiting sentencing, and faced a sentence in the

range of 84 to 105 months. The State tendered a certified copy of

Riden’s indictment, filed in May 2014, charging him with two counts

of cocaine distribution, one count of conspiracy to possess cocaine

with the intent to distribute, and one count of possession of a firearm

during a drug trafficking crime. 6 The State also tendered a certified

copy of Riden’s September 2014 plea agreement, in which Riden

agreed to plead guilty to one of the cocaine distribution charges and

to cooperate fully with law enforcement by giving complete and

truthful statements regarding the federal charges and “any and all

criminal violations about which [he] has knowledge or information.”

Under the agreement, the prosecutor would consider such

cooperation, if “completed prior to sentencing,” in determining

whether a downward departure from the advisory sentencing range

would be recommended. Also included among the State’s exhibits


      6 Riden also testified that he was “originally arrested,” before going into
federal custody, for cocaine possession, firearm possession by a felon, and a
parole violation; there was no follow-up questioning regarding these charges.
                                       16
were two motions to continue sentencing, from December 2014 and

June 2015, respectively, citing “ongoing matters that need to be

resolved prior to sentencing.” On cross-examination, Riden denied

that his trial testimony was in any way related to his federal

sentencing and testified that he was motivated to testify because

Appellant held him and his family hostage.

      In the course of preparing Appellant’s motion for new trial,

appellate counsel learned that, at Riden’s sentencing approximately

one month after the conclusion of Appellant’s trial, Riden was

sentenced to 25 months in prison plus three years of supervised

release. As reflected in the transcript from the federal sentencing

hearing, 7 the prosecutor moved for a downward departure based on

Riden’s “significant” cooperation in Appellant’s case; the trial judge

noted that Riden’s cooperation in Appellant’s case was “far beyond

what [he] normally s[aw]” and told Riden that, for this reason, he

had decided to “substantially reduce[ ] the sentence.”



      7This transcript was admitted in the record by the trial court’s partial
grant of Appellant’s Motion to Reopen. See footnote 1, above.
                                     17
      In the course of investigating the resolution of Riden’s federal

charges, appellate counsel also discovered that, at the time of trial,

Riden had for more than a year been facing felony charges in

Athens-Clarke County for cocaine possession and other crimes.8

There had been no mention of these state-level charges at trial, and

the State does not dispute that it never made Appellant aware of

these charges. Documents from the record in that proceeding reflect

that, in September 2015, these charges were nolle prossed pursuant

to a motion filed by the State, which cited both Riden’s recent federal

sentencing and his assistance to the State in Appellant’s case.

      Appellant contends that the dismissal of Riden’s state-level

charges and the leniency in his federal sentencing, both of which

were explicitly tied to his cooperation in Appellant’s case, are

evidence of express agreements Riden made with the State and with

federal prosecutors, which the State was obligated to have disclosed


      8In Appellant’s brief here, his counsel represent that they discovered the
existence of these charges “by chance alone,” while investigating the federal
charges. Documents from the record in Riden’s state prosecution were
admitted in the record here as part of the trial court’s partial grant of the
Motion to Reopen.
                                      18
to Appellant under Brady and Giglio. Appellant contends that these

agreements significantly undercut Riden’s credibility by exposing

strong incentives for him to assist the State in its prosecution of

Appellant and that, because of the significance of Riden’s testimony,

Appellant’s inability to use this evidence to impeach Riden deprived

him of due process under Brady and Giglio.

       It is well settled that

       “[t]he suppression by the prosecution of evidence
       favorable to an accused upon request violates due process
       where the evidence is material either to guilt or to
       punishment, irrespective of the good faith or bad faith of
       the prosecution.” Brady v. Maryland, 373 U. S. at 87.
       This includes the suppression of impeachment evidence
       that may be used to challenge the credibility of a witness.
       See Giglio v. United States, 405 U. S. 150, 154-155 (92 SCt
       763, 31 LE2d 104) (1972).

State v. Thomas, Case No. S21A0324, 2021 WL 1724970, at *5-6 (3)

(decided May 3, 2021) (citation omitted). Accordingly, the State is

obligated to reveal any agreement, even an informal one, with a

witness regarding criminal charges pending against the witness.

See id. at *6 (3). To prevail on a Brady claim, a defendant must show

that

                                   19
     the State possessed evidence favorable to the defendant;
     [the] defendant did not possess the evidence nor could he
     obtain it himself with any reasonable diligence; the
     prosecution suppressed the favorable evidence; and had
     the evidence been disclosed to the defense, a reasonable
     probability exists that the outcome of the proceeding
     would have been different.

Id. (citation and punctuation omitted). Accord Schofield v. Palmer,

279 Ga. 848, 852 (2) (621 SE2d 726) (2005). On appeal, a trial court’s

factual findings on a Brady claim are reviewed under a clearly

erroneous standard, and its application of the law to the facts is

reviewed de novo. See Thomas, 2021 WL 1724970, at *6 (3).

     Here, in considering Appellant’s motion for new trial, the trial

court assumed for the sake of argument that the evidence

established that Riden had made deals to testify against Appellant

with both the State and federal prosecutors and that such deals were

suppressed by the State. Even assuming those facts to be true, the

trial court held that Appellant had failed to establish a reasonable

probability that, had this evidence been made available to

Appellant, the outcome of his trial would have been different. In the

trial court’s view, Appellant was unable to establish the

                                 20
“materiality” of the suppressed evidence because of the quantum

and strength of the other evidence against Appellant, independent

of Riden’s testimony. We agree with the trial court.

     In order to show materiality, a defendant need not show that

he would have been acquitted had the suppressed evidence been

disclosed; rather, he need only show that the suppression of the

evidence “undermines confidence in the outcome of the trial.”

Schofield, 279 Ga. at 852-853 (3) (citation and punctuation omitted).

In determining materiality, the court must examine the suppressed

evidence in the context of the entire record. See Turner v. United

States, __ U. S. __ (II) (A) (137 SCt 1885, 1893, 198 LE2d 443) (2017).

Thus, we have held that the materiality element was established

where the suppressed evidence would have impeached the testimony

of the only witness who testified that the defendant confessed. See

Danforth v. Chapman, 297 Ga. 29, 30-32 (2) (771 SE2d 886) (2015).

Likewise, evidence was material where it would have undercut the

credibility of the only witness who “provided full insight into” the

alleged motive for the crime, and whose testimony “[was] not

                                  21
duplicated elsewhere in the record.” Byrd v. Owen, 272 Ga. 807, 811

(1) (536 SE2d 736) (2000). See also Thomas, 2021 WL 1724970, at

*8-9 (3) (c) (materiality was shown where suppressed evidence

would have impeached a witness whose testimony was highly

corroborative of that of the defendant’s accomplice, whose testimony

was significantly impeached). On the other hand, where there is

strong evidentiary support for the defendant’s conviction apart from

the testimony of the witness whose credibility would have been

affected by the suppressed evidence, materiality may not be

established. See Strickler v. Greene, 527 U. S. 263, 292-296 (IV) (119

SCt 1936, 144 LE2d 286) (1999).

     Here, we note first that the jury was apprised of the fact that

Riden had pled guilty to his federal charges, that his plea agreement

required him to cooperate in other criminal cases about which he

had knowledge, and that the prosecution was obligated to consider

such cooperation in its sentencing recommendations. Thus, while

the full scope of Riden’s possible incentives to cooperate with the

State was not made known to the jury, the jury was nonetheless

                                  22
aware that there was reason to regard his testimony with

skepticism. See Rhodes v. State, 299 Ga. 367, 369-370 (2) (788 SE2d

359) (2016) (materiality lacking where jury did not know about

specific terms of witnesses’ plea deals but was made aware of their

guilty pleas).

     Moreover, although Riden’s testimony was undeniably helpful

to the State, it was largely cumulative of other evidence. First, the

jury heard the recordings of Appellant’s own statement in which he

discussed the Wray murder. While it is true that these recordings

were made by Riden, they were made prior to, and shared with

investigators in the immediate aftermath of, Appellant’s surrender

in March 2011, years before Riden was charged in either the federal

or the state case. In addition to Appellant’s own statement, there

was testimony from six of the Creekstone witnesses – not including

Riden – about Appellant’s admissions about Wray’s murder.

Though all six of these witnesses were relatives of Riden, 9 there were



     9 Specifically, these witnesses included Riden’s wife, his mother-in-law
and her husband, his sister-in-law and brother-in-law, and his wife’s niece.
                                     23
additional witnesses, not associated with the Creekstone home and

not related to Riden, who also testified that Appellant made

incriminating statements about Wray’s murder. Specifically, Lanier

testified that Appellant confessed to killing Wray, and Brooks

testified that he understood Appellant’s statement about “killing

[his] boy” to be a reference to Wray’s murder. All of the accounts of

Appellant’s incriminating statements were consistent in describing

his motive for the killing, and some included details about the

murder – such as the description of Wray calling for his mother –

that were consistent with Wray’s mother’s testimony. 10 Finally, the

ballistics evidence strongly supported the conclusion that Appellant

was responsible for Wray’s murder, because the .40-caliber cartridge

casing found in Appellant’s car was confirmed to have been fired

from the gun that killed Wray, and, although Wray was shot seven

times, only six cartridge casings were recovered at the scene.




      10In addition, at least two witnesses testified that Appellant said he had
gotten rid of the gun he used in Wray’s murder, which was consistent with the
firearm examiner’s testimony that Wray had been killed with a different gun
than that used in the shootings of the officers.
                                      24
     In summary, examining the purportedly suppressed evidence

in the context of the entire record, we conclude that there is not a

reasonable probability that the jury would have reached any

different verdict had it been aware of Riden’s state-level charges or

any additional information regarding any formal or informal

agreements between Riden and either the State or federal

prosecutors. The jury was already aware of Riden’s possible motive

to assist the State in order to gain favor with federal prosecutors,

and the alleged additional impeachment material would not have

been likely to make a significant impact on the jury, particularly in

light of the many witnesses who gave testimony similar to Riden’s

and the independent evidence of Appellant’s guilt.      Accordingly,

Appellant’s Brady claim is without merit.

     2. Appellant next contends that the trial court committed plain

error by failing to instruct the jury on the statutory requirement

that a confession must be corroborated to support a conviction. See

OCGA § 24-8-823 (“A confession alone, uncorroborated by any other

evidence, shall not justify a conviction.”). Appellant contends that,

                                 25
because his confessions were critical to the State’s case with regard

to Wray’s murder, the trial court’s failure to give a confession-

corroboration instruction constitutes plain error. We disagree.

     It is undisputed that Appellant neither requested a confession-

corroboration instruction nor objected to the jury instructions as

given at trial and that, thus, appellate review of this claim is limited

to plain error only. See OCGA § 17-8-58 (b). To establish plain error,

     [the appellant] must demonstrate that the instructional
     error was not affirmatively waived, was obvious beyond
     reasonable dispute, likely affected the outcome of the
     proceedings, and seriously affected the fairness, integrity,
     or public reputation of judicial proceedings. Satisfying all
     four prongs of this standard is difficult, as it should be.

Clarke v. State, 308 Ga. 630, 637 (5) (842 SE2d 863) (2020) (citation

and punctuation omitted). “The Court need not analyze all elements

of the plain-error test when the appellant fails to establish one of

them.” Hill v. State, 310 Ga. 180, 194 (12) (a) (850 SE2d 110) (2020).

     Here, Appellant has failed to establish that the omission of the

confession-corroboration instruction likely affected the outcome of

the proceedings. Appellant confessed to Wray’s murder not only to


                                  26
the many Creekstone witnesses but also to Lanier, and he made an

admission to Brooks by referring to killing Brooks’ “boy.”          See

Sheffield v. State, 281 Ga. 33, 34 (1) (635 SE2d 776) (2006)

(distinguishing confessions, where entire criminal act is admitted,

from admissions, where less than all the “facts entering into the

criminal act” are admitted). In addition, as noted above, various

facets of Appellant’s confessions were corroborated by other

evidence; there was a clear motive for Appellant to commit the

murder; and the ballistics evidence was highly suggestive of

Appellant’s involvement in Wray’s murder.            Because Appellant

made    multiple   confessions    to   different     witnesses,   which

corroborated   each   other,   and     there   was    ample   evidence

corroborating the confessions, we conclude that it is unlikely that

the absence of the confession-corroboration instruction affected the

outcome of Appellant’s trial. See Clarke, 308 Ga. at 637 (5) (no plain

error in trial court’s failure to give confession-corroboration

instruction, where there was ample corroborative evidence); English

v. State, 300 Ga. 471, 474-475 (2) (796 SE2d 258) (2017) (same).

                                 27
     3. Appellant next contends that the Court should evaluate

cumulative prejudice, in accordance with State v. Lane, 308 Ga. 10

(838 SE2d 808) (2020), to examine the combined prejudicial effect of

the “errors” alleged in the above two enumerations. See id. at 17 (1)

(holding that appellate courts must “consider collectively the

prejudicial effect, if any, of trial court errors, along with the

prejudice caused by any deficient performance of counsel” – at least

where those errors and deficiencies involve evidentiary issues).

Specifically, Appellant contends that the cumulative effect of the

State’s suppression of evidence regarding Riden’s state and federal

criminal proceedings and the trial court’s error in failing to give the

confession-corroboration instruction was sufficiently prejudicial to

entitle him to a new trial. We disagree.

     While the cumulative prejudice rule as announced in Lane has

so far been applied only to evidentiary error, we have noted the

possibility of extending cumulative prejudice to other types of

defects in trial proceedings.     See Lane, 308 Ga. at 17-18 (1)

(suggesting that such a possibility could be considered in a future

                                  28
case).   We have also noted the potential difficulty in applying

cumulative prejudice where the various defects are subject to

different standards of appellate review. See Finney v. State, __ Ga.

__ (3) (a) (855 SE2d 578, 589) (2021). Here, the materiality standard

for a Brady violation (reasonable probability of a different outcome

at trial) is similar to the plain error standard of review (error likely

affected the outcome). See Lane, 308 Ga. at 21 (4) n.12 (noting that

standard for plain error review equates to prejudice standard for

ineffective assistance); Harris v. State, 309 Ga. 599, 607 (2) (b) (847

SE2d 563) (2020) (noting that prejudice standard for ineffective

assistance is rooted in Brady’s materiality standard).            Even

assuming, however, that a Brady violation and an instructional

error are appropriately assessed as part of a cumulative prejudice

analysis, we see no cumulative prejudice here. Given the quantum

and strength of the evidence, independent of Riden’s testimony and

corroborative of any single confession Appellant made, we conclude

that it is not reasonably probable or likely that the combination of



                                  29
the Brady violation and the omitted jury instruction 11 affected the

verdicts against Appellant as to Wray’s murder. See Allen v. State,

310 Ga. 411, 417-418 (4) (851 SE2d 541) (2020) (no cumulative

prejudice given strong evidence of defendant’s guilt).

      4. Appellant contends that the trial court committed plain

error by failing to give a jury instruction on the defense of delusional

compulsion.     Claiming that his only plausible defense as to the

shootings of Officers Howard and Christian was a delusional

compulsion insanity defense, Appellant contends that the trial court

was required to instruct the jury on this defense despite the fact that

he did not request such an instruction. We disagree, because there

was not even slight evidence to support such an instruction.

      To establish an insanity defense based on delusional

compulsion, a defendant must show that

      at the time of the act, omission, or negligence constituting
      the crime, the [defendant], because of mental disease,
      injury, or congenital deficiency, acted as he did because of

      11While we did not expressly conclude that the State violated its duties
under Brady nor that there was clear error in the trial court’s omission of the
confession-corroboration instruction, we assume the existence of both defects
for purposes of this analysis.
                                      30
     a delusional compulsion as to such act which
     overmastered his will to resist committing the crime.

OCGA § 16-3-3. In addition, we have held that this defense is

available only if Appellant “was compelled by [his] delusion to act in

a manner that would have been lawful and right if the facts had been

as he imagined them to be.” Choisnet v. State, 295 Ga. 568, 571 (2)

(761 SE2d 322) (2014) (punctuation and citation omitted).

     Here, Appellant’s claim of entitlement to a delusional

compulsion instruction stems solely from his testimony that he shot

Officers Howard and Christian in response to hearing the voice of

his deceased brother urging him not to let the officers “do you like

they done me.”    But Appellant has failed to offer any evidence – or

any claim, for that matter – that at the time of the crimes he suffered

from any “mental disease, injury, or congenital deficiency” as

required by OCGA § 16-3-3.             Moreover, Appellant himself

acknowledges that, even if his alleged delusion caused him to believe

he was acting in self-defense, his conduct in shooting the officers

would not have been “lawful and right” because he was at the time


                                  31
fleeing to avoid capture for the kidnapping of Brooks. See OCGA §

16-3-21 (b) (2) (“A person is not justified in using force [in self-

defense] if he . . . [is] fleeing after the commission or attempted

commission of a felony[.]”). Accordingly, Appellant has failed to

establish any error, much less any plain error, in the trial court’s

failure to give a delusional compulsion insanity instruction.

     5. Finally, Appellant contends that the trial court erred by

admitting testimony from a GBI agent about images of Officer

Christian’s family that were visible on the screen of the on-board

laptop computer in Officer Christian’s patrol car. During the State’s

case, GBI Special Agent Jeff Roesler testified about responding to

the scene of Officer Christian’s murder and was questioned at length

about the numerous photographs he took during his crime scene

investigation.   Among these photographs were those depicting

Officer Christian’s patrol car, some of which showed the monitor of

an on-board laptop computer docked near the car’s center console.

Agent Roesler testified that during his inspection he noticed the

laptop screensaver scrolling through various images, and, when

                                 32
asked specifically whether any of those images showed Officer

Christian’s family, he responded affirmatively. Though Appellant

objected to this testimony on grounds of relevance and prejudice, the

State argued that the photographs showed “what was going on in

[Officer Christian’s] car at the time he was shot” and thus were

relevant to disproving justification by showing that the car was not

in motion at the time of the shooting. The trial court overruled

Appellant’s objections and allowed the testimony. Upon further

questioning, Agent Roesler testified about “a photograph of a child

by himself, and then another child, and . . . a family photograph, and

. . . other photos coming across as well.”

     Pretermitting whether this testimony was properly admitted,

any possible error in the admission of this testimony was harmless

in light of the overwhelming evidence of Appellant’s guilt as to the

murder of Officer Christian. Appellant admits that he intentionally

shot Officer Christian and, while expressing remorse, he has offered

neither argument nor evidence that this shooting was justified.

Thus, it is highly probable that any error in admitting the testimony

                                  33
in question “did not contribute to the verdict.” Peoples v. State, 295

Ga. 44, 55 (4) (c) (757 SE2d 646) (2014) (citation omitted) (reciting

standard for nonconstitutional harmless error). See also Puckett v.

State, 303 Ga. 719, 721 (2) (814 SE2d 726) (2018) (any error in

admission of photograph was harmless because evidence of

appellant’s guilt was overwhelming). In addition, similar testimony

about these images of Officer Christian’s family was given by

another law enforcement officer, with no objection by Appellant.

Thus, to the extent Agent Roesler’s testimony was improperly

admitted, it was cumulative of other unobjected-to testimony and

any error in its admission was therefore harmless. See Rutledge v.

State, 298 Ga. 37, 40 (2) (779 SE2d 275) (2015) (because challenged

testimony was cumulative of properly admitted evidence, any error

in admitting it was harmless).

     Judgment affirmed. All the Justices concur.




                                 34